Citation Nr: 0635919	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for alcoholism, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a skin 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1968.  These matters are before the Board 
of Veterans' Appeals on appeal from an April 2003 rating 
decision by the Houston RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In August 2005 correspondence, the veteran, through his 
representative, requested a video conference hearing with a 
Veterans Law Judge (VLJ).  He is entitled to a hearing on the 
matters on appeal.  38 C.F.R. § 20.700 (2006).  Such hearing 
has not been scheduled and he has not withdrawn his request.  
Because videoconference hearings are scheduled by the RO, the 
case is REMANDED to the RO for the following:

The appellant should be scheduled for a 
video-conference hearing before a VLJ.  
The case should then be processed in 
accordance with established procedure.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


